DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . As per applicant amendments and arguments noted in the remarks of 03/24/2021, claims 1-11 have been amended. Claims 13 and 14 are newly added. Applicant argued that Zhang does not teach or suggest claim 1’s “on-bounce detector configured to detect bounces in the corresponding AC component, and turn on the corresponding switch sooner if the on-bounce detector detects an on b ounce” this is found persuasive, and the rejections have been withdrawn. Claims 1-14 are pending.
REASONS FOR ALLOWANCE
	The following is the examiner’s statement of reasons for allowance. The prior art, and any art of record does not disclose or suggest the following Claims 1, 13 and 14 limitations: “ … the synchronous rectifier with  four switches where with each switch control module …  an on-bounce detector configured to detect on bounces in the corresponding AC component; and the switch on circuitry is configured to turn on the corresponding switch sooner if the on-bounce detector detects an on bounce …” in combination with the remaining claim elements as set forth in Claims 1, 13, 14 and claim’s 1 dependencies-claims 2-11. Therefore claims 1-11 and 13-14 are allowed.

Contact Information


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YALKEW FANTU whose telephone number is (571)272-8928.  The examiner can normally be reached on Monday-Friday 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YALKEW FANTU/Primary Examiner, Art Unit 2859